Citation Nr: 0201015	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In its April 2001 decision, the Board found new and material 
evidence to reopen the veteran's service connection claim.  
However, it remanded the case to the RO for additional 
development.  The claim is now again before the Board for 
final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence of active PTB in 
service or within three years after the veteran's separation 
from service, or competent medical evidence of a nexus 
between the veteran's current PTB and his period of active 
duty service.  


CONCLUSION OF LAW

PTB was not incurred or aggravated, and may not be presumed 
to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.374 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. 
§§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 2000 rating decision, May 2000 statement of the 
case, and August 2001 supplemental statement of the case, the 
RO provided the veteran with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
April 2001, the RO advised the veteran of the enactment and 
impact of the VCAA, informed him of the evidence already 
considered, and solicited additional evidence or information 
needed to secure evidence in support of his claim.  The RO 
obtained evidence from the two facilities as identified and 
authorized by the veteran.  There is no indication that VA 
medical records relevant to his claim are in existence.  
Also, the veteran has submitted evidence and argument on his 
own behalf to support his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

No service medical records were available.  Attempts to 
secure records in November 1961 from the Federal Records 
Center and the District Commander of the Air Force yielded 
negative replies.  The Personal Record, Army of the 
Philippines, completed by the veteran in September 1945, 
indicated that he was sound and well.  Similarly, in an 
Affidavit for Philippine Army Personnel completed in 
September 1945 and again in November 1945, the veteran denied 
incurring any wounds or illnesses in service.  

A medical certificate from the general dispensary at Camp 
Murphy dated in September 1961 stated that the veteran had 
been treated for minimal PTB from 1945 to 1948.  He received 
medication by mouth and by injection for almost a year. 

A document dated in February 1971 from Quezon Institute 
certified that the veteran had numerous chest X-rays from 
March 1958 to May 1959.  An admission card for that facility 
indicated that the veteran was hospitalized from March 1958 
to February 1959.  The diagnosis at admission was chronic, 
active PTB, moderately advanced on the right and minimal on 
the left with 40 percent spontaneous pneumothorax.  The 
diagnosis at discharge was moderately advanced PTB with mixed 
ectasia (illegible), right upper lobe, minimal with 
(illegible) left upper lobe.  

A medical certificate dated in October 1959 and prepared by 
general dispensary personnel at Camp Murphy in connection 
with a request for hospitalization indicated that the 
veteran's sickness began "last 1948" with chest and back 
complaints and persistent coughing.  He had recently been 
hospitalized for PTB with continued treatment thereafter.  
His current complaints were chest and back pain, occasional 
coughing, general weakness, easy fatigue, and general 
paleness.  The diagnosis was moderately advanced PTB, with 
fibro-calcific findings bilaterally on X-ray.  It was noted 
that the veteran needed hospitalization on a semi-emergent 
basis. 

In a September 1961 affidavit, A.A. related that he knew the 
veteran during service.  During service, the veteran caught 
malaria and had back and chest complaints.  About a year 
after their discharge, A.A. heard that the veteran again was 
suffering from his previous illness with back and chest 
complaints.  He knew that the veteran still had the sickness 
and was still under medical treatment.  

The veteran was hospitalized in March 1990 at the Veterans 
Memorial Medical Center with epigastric complaints.  The 
hospital summary stated that the veteran had been diagnosed 
as having PTB since 1978 with irregular intake of anti-TB 
drugs.  Examination at admission was negative for respiratory 
complaints.  Chest X-rays were interpreted as showing minimal 
PTB, activity undetermined, and mild pulmonary emphysema.  
The diagnosis at discharge included PTB, activity 
undetermined.    

Records from VFP-Outpatient Center showed that the veteran 
was evaluated in August 1998.  Chest X-rays showed minimal 
bilateral PTB with partial collapse of both upper lobes, 
hyperaerated lungs, left pleuro-diaphragmatic adhesions, and 
left pleural thickening and/or minimal effusion.  Subsequent 
films taken in October 1999 and May 2001 were unchanged.  In 
a March 2000 statement, a physician certified the findings 
from the August 1998 films.  He noted that this was a long-
standing infection of the lungs because of the adhesions and 
pleural thickening.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Active tuberculosis is a specified chronic disease, which is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within three years of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a).  Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the three-year 
presumptive period for chronic disease will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).  

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  
38 C.F.R. § 3.374(a).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes. 38 C.F.R. § 3.374(b).  However, 
a diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).    

In this case, as there are no service medical records, the 
Board is unable to determine whether the veteran had PTB in 
service.  However, by the same token, there is no evidence 
revealing chronic PTB in service or PTB in service such that 
continuity of symptomatology may be shown thereafter for 
purposes of establishing service connection.  See 38 C.F.R. § 
3.303(b); Savage, supra.  Moreover, there is no competent 
medical evidence of a nexus between the veteran's current PTB 
and his period of active duty service.  The veteran's 
personal, lay opinion as to the etiology of the disorder is 
not competent medical evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In addition, the Board finds that presumptive service 
connection is not in order.  Pursuant to VA regulation, a 
diagnosis of PTB will be acceptable only when provided in: 
(1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. 
App. 181, 184 (1992).  In this case, there is no service 
department or VA diagnosis of active PTB, during or after the 
three-year presumptive period.  The remaining medical 
evidence suggesting diagnosis and treatment of active PTB 
within the presumptive period is not confirmed as required by 
VA regulation.  38 C.F.R. § 3.374(c).  See Savage, 10 Vet. 
App. at 497 (citing Tubianosa, supra) (there is clear 
regulatory guidance limiting the dating and type of evidence 
needed for service connection for tuberculosis). 

In summary, the Board finds no relative balance of evidence 
for and against the veteran's claim.  38 U.S.C.A. § 5107(b).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for PTB.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.374; 66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102).  


ORDER

Service connection for PTB is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

